Case 8:19-mj-00241-DUTY Document 14 Filed 04/04/19 Page 1 of 2 Page ID #:252

      AO 98(Rev, 12f]1) Appoar~ce Bond



                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                         5outhem      District of New York                                    ~~ ~ ~       ~ ~.~
                                                                                                                                             I I, ~   ~Ml
                        United States of America                            ~
                                   V,                                       )
                                                                                                    19M2969
                         MICHAEL AVENATTI                                    ~
                                 Defendant

                                                              APPEARANCE BOND

                                                       Defendant's Agreement
    I,                   MICHAEL AVENATTI                           (defe,rdanq, agree t4 follow every order ofthis covet, or any
    court that considers this case, and I fiuther agree that this bond may be forfeited ifI fail:
              (~)to appear far court proceedings;
              (~)if convicted, to surrender to serve a sentence that the court may impose, or                                ~~'~'
              (~)to comply with al] conditions set forth in the Order Setting Conditions ofRelease.                             -  yr,
                                                                                                                         .~`~:,-
                                                                                                                        c
                                                             Type of Bond                                                  r _`
    (~)(1) This is a personal recognizance bond.                                                                                   1                   .,,,
                                                                                                                           c       ~                   ~"'
    (~ J (2) This is an unsecured bond of$                300,000                                                                    ~.?i= ~           Q
                                                                                                                                      n -~
    (❑){3) This is a secured bond of$                                                    ,secured by:                                 ~a
                                                                                                                                     .;.~~ D
           (Q){a) $                                       ,in cash deposited with the court.

           (Q)(b) the agreement ofthe defendant and each surety to forfeit the following cash or other pmperiy
                   (describe the casA or other p~aperty, including claims on ft —such as a lien, mortgage, or loan — arrd attach proofof
                     ownership and value):



                    Ifthis bond is secured by real property, documents to protect the secured interest may be filed of record.

           (Q) {C) a b811 bOtld wltll S SO1vCiit safety (at[ach a Copy ofthe barl bond or describe it and identify
                                                                                                                   the sureryJ:




                                                      Forfeiture or Release ofthe Bond

    Forfeiture ofthe Bonn. This appearance bond may be forfeited :fthe defendant does not comply with the above
    agreement. The court may immediately order the amount of the bond surrendered to the ilnited States, including the
    security for the bond, ifthe defendant does not comply with the agreement At the request ofthe United States, the court
    may order ajudgment offorfeihue against the defendant and each surety for the entire amount ofthe bond,including
    interest and costs.




          ~~c 66`3 C~
         %~,~~
Case 8:19-mj-00241-DUTY Document 14 Filed 04/04/19 Page 2 of 2 Page ID #:253

                                                                                                                               P~e2
     AO 9$(Rev. 12/]I) Appearance Bond



     Release ofthe Bond The court may order this appearance bond ended at any time. This bond wil] be satisfied and the
     security will be released when either.(1)the defendant is found not guilty on all charges, or(2} the defendant reports to
     serve a sentence.

                                                               Declarations
     Ownership ofthe Property. T, the defendant —and each surety —declare under penalty of perjury that:
             (1)      all owneis ofthe property securing this appearance bond are included on the bond;
             (2)      the property is not subject to claims, except as described above; and
             (3)      I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
              while this appearance bond is in eff~t,
     Acceptance. I, the defendant —and each surety —have read this appearance bond and have either read all[he conditions of
     release set by the court or had them explained to me. I agree to this Appearance Bond.




     I, the defendant —and each surety —declare under penalty~o
                                                            ~his i ormation is hve. (See 28 U.S.C.§ 1746.)

     Date:       3/25/19                                                                  MICHAEL AVENATTI
                                                                                            Defendant's signature



                    Surery/properryowner—printed name                         F,   Surcry/property   er—sfgnaturepnd hte
                    i~                      ~              •

                    5wety/property owner —printed name                             Suretya/properly rnvner — signahme~date           ~~




                    Surery/property mutter —printed name                           Surely/property owner—sigrwfure and date




                                                                     CLERK OF


    Date: 3/25/19
                                                                                                         Deputy C/erk-

    Approved.

    Date:       3I25f19
                                                                         AUSA sigroature—ROBERT




2!3 ~iqy- CGS3
